Motion by defendant for reargument and reconsideration of this court’s decision on the appeal by defendant from four sentences of the Supreme Court, Richmond County, all imposed January 18, 1980, which was decided by order of this court, dated December 8, 1980 (79 AD2d 642). Motion for reargument granted, and upon reargument, decision dated December 8, 1980, modified by striking therefrom the last two paragraphs which include the decretal paragraph and opinion therefor, and by substituting the following: “Sentences modified, as a matter of discretion in the interest of justice, by striking the provisions calling for imprisonment thereunder and by substituting provisions directing that the defendant be placed on probation for five years, less the time served, on each count concurrently. The matter is *869remanded to the Criminal Term of the Supreme Court, Richmond County, for the purpose of fixing the terms of probation. A further review of the record leads this court to the conclusion that society will not be served by further imprisonment of this defendant.” Order of this court dated December 8, 1980, entered on the decision is amended accordingly. Cohalan, J. P., Margett, O’Connor and Weinstein, JJ,, concur.